Citation Nr: 0633707	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  01-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Timeliness of notice of disagreement with an April 1999 
rating decision assigning an effective date of June 11, 1993, 
for the award of a 100 percent schedular evaluation for 
service-connected psychiatric disorder.

2.  Whether there is clear and unmistakable error (CUE) in a 
June 1996 rating decision that assigned an effective date of 
June 11, 1993 for service-connected  psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 determination by the Department 
of Veterans Affairs (VA), New Orleans, Louisiana, regional 
office (RO) that the veteran's notice of disagreement with an 
April 1999 rating decision assigning an effective date of 
June 11, 1993, for the award of a 100 percent schedular 
evaluation for service-connected psychiatric disorder was not 
timely received.  The claims folder was subsequently 
transferred to the Jackson, Mississippi, and then to the 
Reno, Nevada RO.

The Board remanded the issue of timeliness in August 2004 for 
further development.  During the pendency of this appeal, the 
veteran perfected an appeal for clear and unmistakable error 
as to the effective date for service-connected psychiatric 
disorder assigned by the RO in the June 1996 rating decision.  
The veteran indicated a desire to have a hearing before a 
Veterans Law Judge (VLJ).  He was scheduled for a 
videoconference hearing before a VLJ in July 2006, but 
withdrew his request.  Both issues on appeal are before the 
Board at this time. 


FINDINGS OF FACT

1.  On April 19, 1999, the RO mailed to the veteran and his 
accredited representative a copy of the April 9, 1999 
decision assigning a 100 percent rating for service-connected 
psychiatric disorder, effective June 11, 1993, along with 
notification of his appellate rights.

2.  On September 1, 2000, the RO received the veteran's 
expressed disagreement with the assignment of the June 11, 
1993 effective date, more than one year after being notified 
of the April 1999 rating decision.

3.  The June 1996 rating decision was not the product of 
clear and unmistakable error in finding that the effective 
date for service-connected psychiatric disorder was June 11, 
1993. 

CONCLUSIONS OF LAW

1.  The requirements for a timely Notice of Disagreement with 
respect to the April 1999 rating decision assigning a 100 
percent rating, effective June 11, 1993, have not been met.  
38 U.S.C.A. §§ 5104, 7105 (West Supp. 2005); 38 C.F.R. §§ 
20.201, 20.302 (2006). 

2.  The June 1996 rating decision that assigned an effective 
date of June 11, 1993 for service-connected psychiatric 
disorder, was not clearly and unmistakably erroneous and is 
final.  38 U.S.C.A. 7105 (West Supp. 2005); 38 C.F.R. §§ 
3.104, 3.105, 3.400, 20.200, 20.302(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA regarding the timeliness of his notice 
of disagreement by letter dated in August 2004.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains VA examination reports and medical records.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

With regard to the claim alleging clear and unmistakable 
error, it has been determined by the United States Court of 
Appeals for Veterans Claims (Court) that the VCAA is not 
applicable.  Livesay v. Principi, 15 Vet. App. 165 (2001); 
see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(holding that the VCAA does not affect matters on appeal when 
the issue is limited to statutory interpretation).  
Timeliness of the Notice of Disagreement

A Board decision dated in November 1998 granted a 100 percent 
schedular evaluation for the veteran's service connected 
psychiatric disorder.  An April 1999 rating decision assigned 
an effective date of June 11, 1993, for the 100 percent 
evaluation.  The veteran contends that his notice of 
disagreement with the April 1999 rating decision should be 
considered timely despite it being received on September 1, 
2000.

A NOD must be in writing, must be filed with the activity 
which entered the decision, and must be filed within one year 
of the mailing of the notice of the decision.  38 C.F.R. §§ 
20.201, 20.302.  A NOD may be filed by the claimant or his 
authorized representative.  If a NOD is not filed within the 
prescribed period, the decision becomes final and may not be 
reopened or allowed, except as authorized in other provisions 
of Title 38.  38 U.S.C.A. § 7105(b)(1).

The facts with respect to the issue of timeliness of the NOD 
are clear.  The RO assigned a 100 percent schedular rating 
for service-connected psychiatric disorder, effective June 
11, 1993, in the April 1999 rating decision.  Notice of the 
April 1999 rating decision was mailed in April 1999 to the 
veteran's last known address at that time.  The veteran filed 
a NOD, received on September 1, 2000.  Clearly, the NOD was 
more than one year after the April 1999 rating decision.  

In his substantive appeal to the issue of timeliness of his 
NOD, the veteran indicated that he did not receive the April 
1999 rating decision with notice letter from his 
representative.  In an October 2002 written statement, the 
veteran asserted that he never received the April 1999 rating 
decision with notice letter.   In support of his argument, 
the veteran submitted a written statement from a United 
States Postal Service (USPS) employee.  The USPS employee 
essentially indicated that the veteran filed several 
complaints of not receiving his mail from VA for the months 
of March and April 1999.  

As a rule, absent clear and convincing evidence to the 
contrary, public officials, including postal personnel, are 
presumed to have discharged their duty.  Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992).  

Upon review, the veteran's assertion that he did not receive 
the April 1999 rating decision with notice, and supporting 
evidence, do not demonstrate clear and convincing evidence 
that the rating decision with notice was not properly 
delivered to his last known address.  Mindenhall, 7 Vet. 
App. at 274.  A mere statement by the veteran of "non- 
receipt," by itself, is not "clear evidence to the 
contrary" to rebut the presumption of regularity of 
administrative notice.  Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994).  In addition, the notice letter with the April 
1999 rating decision was not returned to VA as undeliverable.  
The veteran has not otherwise alleged that he informed VA of 
a change of address at that time.  The claims file also shows 
that none of the checks issued by VA to the veteran in March 
and April 1999 were returned as undeliverable, and in fact, 
they were negotiated.  This included the one-time retroactive 
check of more than $125,000 issued in April 1999.  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record and was not returned as 
undeliverable.  See 38 C.F.R. § 3.1(q) (2006).  

While the USPS employee stated that the veteran filed several 
complaints about not receiving mail from VA in March 1999 and 
April 1999, there is no showing that the veteran complained 
specifically about not receiving the April 1999 rating 
decision.  

The veteran's prior statements also contradicted his October 
2002 assertion that he did not receive the notice letter with 
the April 1999 rating decision with notice letter.  After 
receiving the rating determination from the RO informing him 
that his NOD was untimely, the veteran responded in writing 
in September 2000.   The veteran essentially stated that he 
did not know or was not able to understand the expiration 
period, and that his DAV representative never informed him of 
his option to appeal before the one year time limitation.  
The veteran did not claim that he had not received the notice 
until some time later.  

Based upon the above information, the Board finds that the 
April 1999 rating decision with notice letter was sent to the 
veteran, at his then current address of record, and was 
received by him.  

As for his assertion that he did not understand the 
expiration period for filing an appeal, as asserted in his 
September 2000 statement, the veteran had the opportunity to 
exercise his right to appeal, as he had done so in his claims 
for timeliness and clear and unmistakable error currently 
before the Board, but failed to do so in a timely manner.  
There is also no indication in the claims file that the 
veteran was unable to manage personal affairs.  Accordingly, 
the NOD was not timely filed since it was received more than 
one year after the decision.

CUE

In his claim for CUE, the veteran indicated that clear and 
unmistakable error occurred in assigning the effective date 
of June 11, 1993 for service-connected psychiatric disorder.  
The effective date of June 11, 1993 for service-connected 
psychiatric disorder was assigned in the June 1996 rating 
decision.  Therefore, the veteran is claiming CUE occurred in 
the June 1996 rating decision.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a) (2006).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

The law pertaining to effective dates for disability 
compensation are assigned in accordance with 38 C.F.R. § 
3.400 (implementing 38 U.S.C.A. § 5110) and are unchanged 
from 1999.  Under that regulation, unless otherwise provided, 
the effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim (filed over one year after release from active duty), a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. § 
3.400.

Applying facts to law, the Board finds no error in the date 
of assignment for service connection for psychiatric 
disorder.  For background information, the veteran first 
filed a service connection claim for schizophrenia in July 
1970.  This was denied by the RO in a September 1970 rating 
decision based upon the veteran's dishonorable discharge.  
The veteran applied for service connection for mental 
condition in August 1979.  Between September 1970 and August 
1979, the veteran's service discharge was upgraded from 
dishonorable and therefore, he was eligible for entitlement 
to service connection.  However, he was denied service 
connection in a September 1979 rating decision.  The veteran 
perfected his appeal of the September 1979 to the Board.  In 
a February 1988 decision, the Board denied service connection 
for an acquired psychiatric disorder, finding that acquired 
psychiatric disorder was not present in service and 
schizophrenia was first manifested many years after service.  

The veteran applied for service connection for post-traumatic 
stress disorder (PTSD) in April 1988.  In a September 1988 
rating decision, the RO denied service connection for PTSD 
based on a July 1988 examination that found the veteran did 
not meet the diagnostic criteria for PTSD.  

The veteran attempted to reopen his service connection claim 
for psychiatric disorder, to include PTSD, in October 1988.  
However, the RO denied his application to reopen in rating 
decision dated in July 1989.  

The veteran again applied to reopen his service connection 
claim in July 1989, but was denied by the RO in a November 
1990 rating decision.  In the November 1990 rating decision, 
the RO found no new and material evidence had been submitted 
to reopen the claim.  The veteran filed a NOD as to the 
November 1990 rating decision.  The RO issued a statement of 
the case (SOC) in May 1991.  However, the veteran did not 
file a substantive appeal.  As he did not perfect an appeal, 
the November 1990 decision became final.  38 U.S.C.A. §§ 
5107, 7105(c); 38 C.F.R. §§ 3.156(a), 20.1103.

After the issuance of the May 1991 SOC, the first 
communication in the record received from the veteran was on 
April 14, 1993.  On that date, VA received the veteran's 
request for a copy of his claims file with instructions to 
send his claims file to the New Orleans RO due to change of 
residence.  The April 14, 1993 request for records from the 
veteran was clearly not an attempt to communicate a claim for 
benefits.  38 C.F.R. §§  3.1(p), 38 C.F.R. § 3.155(a).  
Thereafter, in a VA-Form 21-4138, the veteran submitted a 
service connection claim for PTSD, which was received on June 
11, 1993.  

The veteran's service connection claim was reopened and 
granted by the RO in a June 1996 rating decision.  In the 
June 1996 rating decision, the RO assigned the effective date 
for service connection as June 11, 1993.  Because the RO 
reopened a new and material evidence claim filed on June 11, 
1993, the effective date in this case has to be assigned 
based on the provisions of 38 C.F.R. § 3.400(q)(2) and (r), 
which means that the effective date will be either the date 
when the reopened claim was received (June 1, 1993), or the 
date when entitlement arose.  In this case, the RO assigned 
the service-connected psychiatric disorder on the earliest 
date possible: the date VA received the veteran's application 
to reopen his claim, June 11, 1993.  

There was a prior final decision in November 1990, before the 
veteran filed his application to reopen his service 
connection claim on June 11, 1993.  The veteran has not 
pointed to any error of fact or any error in the application 
of the law which is such that it would compel the conclusion 
that the result would have been manifestly different but for 
the error.   In this case, the facts are not in dispute, and 
application of the law for assigning an effective date was 
reasonably exercised by the rating agency in the June 1996 
rating decision.  The Board thus concludes that there was no 
CUE in the June 1996 rating decision.  Where there is no 
entitlement under the law to the benefit sought, the claim 
fails, and the appeal must be terminated.  Sabonis v. Brown, 
6 Vet. App. 426 (1994); see also Luallen v. Brown, 8 Vet. 
App. 92, 96 (1995).

The Board further notes that if the veteran believes CUE was 
made in a decision that denied service connection for 
psychiatric disorder prior to June 11, 1993, the veteran must 
specify which decision was CUE.  General statements of 
entitlement to service connection prior to June 11, 1993 with 
submissions of evidence are not enough.  The veteran must 
identify the specific prior decision that he believes is  
CUE.    


ORDER

The September 1, 2000 notice of disagreement with an April 
1999 rating decision, which assigned an effective date of 
June 11, 1993 for the award of a 100 percent schedular 
evaluation for service-connected psychiatric disorder, is 
untimely.

As there is no CUE in the June 1996 rating decision assigning 
an effective date of June 11, 1993 for service-connected 
psychiatric disorder, the appeal is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


